Citation Nr: 1706804	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy.

2. Entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy.

3. Entitlement to an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy.

4. Entitlement to an initial disability rating in excess of 20 percent for left lower extremity peripheral neuropathy.

5. Entitlement to a separate compensable rating for erectile dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to March 1971 and also served in the United States Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, granted service connection for peripheral neuropathy of each extremity and assigned initial 20 percent disability ratings for each disability (effective July 15, 2005).  The Board notes that although the Veteran did not file a notice of disagreement with the grants of service connection for peripheral neuropathy of each extremity made within the May 2006 rating decision, the Board has deemed the peripheral neuropathy issues to be on appeal as part of the then pending claim and appeal for an increased rating for diabetes mellitus.

In March 2009, the Veteran testified during a hearing at the RO before a Veterans Law Judge no longer at the Board.  A transcript of the hearing is of record.

In August 2012, the Board remanded the Veteran's case to the AOJ to comply with his request to have a new hearing at the RO before a current member of the Board.

In September 2014, the Veteran testified before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In December 2014, the Board remanded the Veteran's appeal for additional development.  In a July 2015 rating decision, the Appeals Management Center (AMC) continued a 20 percent disability rating for diabetes mellitus, and effectively established service connection for non-proliferative retinopathy (effective September 18, 2012) as a noncompensable part of his diabetes mellitus.  

In June 2016, the Board remanded the issues of higher initial ratings for peripheral neuropathy of the upper and lower extremities; and a separate rating for erectile dysfunction, so that addendum medical opinions could be obtained.  A review of the record reveals that the addendum opinions were obtained in July 2016 and thus there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, an August 2016 rating decision granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, also known as erectile dysfunction, effective July 15, 2005.  As SMC is not a compensable rating under the rating schedule, the issue of entitlement to a separate compensable rating is still before the Board.

Also in August 2012, December 2014, and again in June 2016, the Board referred the matters of entitlement to service connection for bilateral hearing loss, and a bilateral eye disability including as due to service-connected diabetes mellitus, to the AOJ for development and adjudication.  The AOJ has yet considered these new claims and they are, again, referred to the AOJ for appropriate development and adjudication.  

In September 2016 the Veteran advanced contentions regarding a roaring sound in his ears and heart attacks that he contended were secondary to diabetes.  He has not filed a claim or intention to file a claim as specified in the current version of 38 C.F.R. § 3.155 (2016).  If he wishes to file a claim for additional benefits, he should file a claim on the form specified by VA.


FINDINGS OF FACT

1.   Diabetic peripheral neuropathy of the upper extremities is manifested by no more than mild incomplete paralysis of each upper extremity.

2.   Diabetic peripheral neuropathy of the lower extremities is manifested by no more than moderate incomplete paralysis of each lower extremity.

3.   The Veteran does not have a penile deformity. 


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for diabetes mellitus-associated peripheral neuropathy of each upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8613 (2016).

2.  The requirements for an evaluation higher than 20 percent for diabetes mellitus-associated peripheral neuropathy of each lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8620.

3.  The requirements for a separate compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 7520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000 (VCAA)

The issues on appeal arise from initial grants of service connection.  Thus, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment and examination reports are in the claims file, and the Board remanded for current examination results.  The Veteran has not asserted that there are additional records to be obtained.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's most recent Board hearing in September 2014, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, and ensured all relevant treatment records are in the claims file.  The Veteran has not voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may assess the merits of the appeal without prejudice to the Veteran.

II.   Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of an initial rating a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of service connation until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Peripheral Neuropathy Rating Criteria

The Veteran is currently rated for his peripheral neuropathy of the upper extremities under Diagnostic Code 8613, which provides ratings for neuritis of all radicular groups.  Incomplete paralysis is rated under Diagnostic Code 8513, and neuralgia is rated under Diagnostic Code 8713.  Diagnostic Code 8613 provides that mild incomplete neuritis is rated 20 percent disabling; moderate impairment is rated 30 percent (minor) or 40 percent (major) disabling; and severe impairment of the median nerve is 60 percent (minor) or 70 percent (major) disabling.  Complete paralysis warrants a 80 percent (minor) or 90 percent (major) evaluation with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected; adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected; or all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, Diagnostic Code 8613 (2016).

The Veteran is currently rated for his peripheral neuropathy of the lower extremities under Diagnostic Code 8620, which provides ratings for neuritis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8620 provides that mild incomplete neuritis is rated 10 percent disabling; moderate incomplete neuritis is rated 20 percent disabling; moderately severe incomplete neuritis is rated 40 percent disabling; and severe incomplete neuritis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. As demonstrated by the medical evidence of record, the Veteran is right-hand dominant for VA rating purposes.  38 C.F.R. § 4.69 (2016).

During a March 2006 VA examination, the Veteran reported having numbing intermittently of his left 4th and 5th fingertips.  No burning of the hands was noted.  He reported a burning in his feet, primarily the first great toes, but of all toes and across the ball of the foot.  Physical examination showed normal monofilament testing in the hand with very mild decreased vibratory sensation in the fingertips of all fingers.  Muscle strength was 5/5 and muscle bulk and tone was normal.  Peripheral pluses were 2+.  Monofilament nylon testing was noted to be abnormal in both feet.  The Veteran correctly identified 3 out of 10 test sites in the right foot and 6 out of 10 test sites in the left food.  He did not perceive the monofilament testing on the left foot on the three toe pads or the first dorsal intertriginous space.  He had moderately decreased vibratory sensation in his bilateral ankles and feet, along with decreased sensation to light touch in the distribution of crew socks.  The examiner rendered diagnoses of mild bilateral peripheral neuropathy of the upper extremities and moderate peripheral neuropathy of the lower extremities as a result of diabetes mellitus.

At his March 2009 Board hearing, the Veteran reported that his hands and fingers were getting numb.  See March 2009 Board Hearing Transcript, p.6.  He also reported that he would get a lot of pain at night when he tried to sleep.  He reported that he would get constant pain if his feet touched the sheet.  Id. at 9.  

The Veteran was afforded another VA examination for his peripheral neuropathy in December 2012.  On examination, he reported progressive numbness and pain in his feet over the years and that his hands were moderately numb with no burning pain.  He was noted to be right hand dominant.  On physical examination, severe constant pain was noted for the lower extremities with none in the upper extremities.  There was no intermittent pain or paresthesias and/or dysesthesias in any of the upper or lower extremities.  Numbness was noted to be moderate in the upper extremities and severe in the lower extremities.  Strength testing was normal.  Reflexes were decreased in the biceps, triceps, brachioradialis and knees and absent in the ankles.  Monofilament testing revealed decreased reflexes in the inner/outer forearm, hands/fingers, knee/thigh, ankle/lower leg, and absent in the foot/toes.  Position sense was normal in the upper extremities and absent in the lower extremities.  Vibration sensation was decreased in the upper extremities and absent in the lower extremities.  Cold sensation was decreased in the upper extremities and absent in the lower extremities.  No muscle atrophy was noted.  The examiner opined that the Veteran experienced mild incomplete paralysis in the upper extremities of the radial, median, and ulnar nerves.  The examiner additionally opined that the Veteran had lower extremity diabetic peripheral neuropathy and that he experienced moderately severe incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the femoral nerve.  

In a March 2013 statement, the Veteran reported that he had been placed on several medications but had to stop using them due to the reactions he was having.

In September 2014, during his Board hearing, the Veteran reported that neuropathy caused his legs and feet to feel as if they were clamped in a vice.  He also reported spasms in both hands and legs.  See September 2014 Board Hearing Transcript, p.2-3.  He stated that he could not stand very long because of his peripheral neuropathy and that he would sometimes experience tremors.  

October 2014 VA medical records document that the Veteran had a tremor that occurred when he held food or drinks, which had an onset that coincided with him running out of labetalol.  The provider found that it was likely to be an essential tremor, previously masked by beta blocker usage.  

VA treatment records from November 2014 document that the Veteran had a tremor, with the constellation of neurologic signs and symptoms that might be attributed to diabetic peripheral neuropathy, but that the severity of the symptoms in a patient with generally well controlled HbA1c in the 7-8 range typically recommended raised concern, and consideration of Charcot-Marie-Tooth disease/hereditary motor and sensory disease was necessary.

An Addendum opinion was obtained in July 2016 to determine whether the reported tremors were manifestations of peripheral neuropathy.  The examiner stated that "with respect to the tremors, essential tremor is a central nervous system diagnosis and unrelated to the diabetic condition.  It is not a manifestation of diabetic peripheral neuropathy.  The diagnosis of essential tremor occurred long after active service (is usually age and possibly genetically related) and has no known relationship to in-service events."

Having carefully reviewed the evidence of record, including the Veteran's statements, the Board finds that the Veteran's peripheral neuropathy of the upper extremities has been productive of no more than mild, incomplete paralysis and his peripheral neuropathy of the lower extremities has been productive of no more than moderate, incomplete paralysis.  Accordingly, the Veteran's upper and lower symptoms most nearly approximate the symptomatology contemplated by the current ratings.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8613, 8620.

The Board finds that the next higher ratings-40 percent for the right upper extremity, 30 percent for the left upper extremity, and 40 percent for the lower extremities-are not warranted at any time during the pendency of the appeal.  

The Veteran's lower extremity peripheral neuropathy, are manifested by paresthesias/dysesthesias, pain, and numbness and decreased sensation to light touch in the feet.  On VA examination in December 2012, while the Veteran was noted to have moderately severe incomplete paralysis of the sciatic nerve, his incomplete paralysis of the femoral nerve was noted to be mild.  Also, while severe constant pain and numbness in the sciatic nerve was noted, it was also noted that the Veteran did not experience intermittent pain or paresthesias and/or dysesthesia of the lower extremities.  

This examination report is consistent with the Veteran's reports of pain and numbness at his March 2009 Board hearing.  The Veteran was also noted to have moderate lower extremities peripheral neuropathy on VA examination in March 2006.  Additionally, at his September 2014 Board hearing, the Veteran reported that he experienced tremors; however, a July 2016 VA addendum opinion indicates that these symptoms are not manifestations of the Veteran's peripheral neuropathy.  

At his hearing, the Veteran reported that his legs felt as though they were constantly in a vice.  These reports are consistent with his December 2012 VA examination, which indicates that the Veteran experiences severe constant pain in his lower extremities.  Thus, after accepting the Veteran's reports and considering the Veteran's VA examinations, the Board finds that the current rating of 20 percent for each lower extremity adequately reflects his current impairment due to his service-connected peripheral neuropathy.

With regard to the Veteran's upper extremity peripheral neuropathy, the only symptom noted on VA examination in December 2012 was moderate numbness.  The Veteran did not have any constant pain, intermittent pain, or paresthesia or dysesthesias.  The Veteran was found to have mild upper extremity neuropathy, which is consistent with the findings at his March 2006 VA examination.  As noted, while the Veteran reported a new symptom of tremors, a July 2016 VA opinion indicates that the tremors are not manifestations of the peripheral neuropathy and therefore cannot be considered in his rating.  At his Board hearing in March 2009, the Veteran reported numbness in his hands in fingers, which again, is also noted on his VA examination reports from December 2012 and March 2006.  

Pain and numbness have been reported at times; but the rating criteria contemplate these symptoms in even the criteria for mild incomplete paralysis.  38 C.F.R. § 4.123.

Thus, as the VA examiners have consistently found the Veteran's incomplete paralysis of the upper extremities is mild, the Board finds that the current ratings for each upper extremity adequately reflects the Veteran's current impairment due to his service-connected peripheral neuropathy.

Additionally, the Board notes that the Veteran's symptoms have been consistent throughout the appeal period and thus, staged ratings are not warranted.

Accordingly, the preponderance of the evidence is against the assignment of increased disability ratings for peripheral neuropathy of all four extremities under the applicable rating criteria; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Erectile Dysfunction Rating Criteria

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

As such, the Veteran's erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  Here, while the Veteran has not been assigned a compensable rating for his erectile dysfunction, he has been awarded special monthly compensation as a result of it. 

The Veteran's erectile dysfunction is service connected as related to his service-connected diabetes mellitus and assigned a noncompensable rating.  In order to receive a compensable rating for erectile dysfunction there must be competent evidence that it causes a penile deformity. 

During a June 2015 VA male reproductive system examination, the examiner noted that the Veteran reported erectile dysfunction, which he related to his diabetic condition since the early 2000's.  On physical examination, the Veteran's penis, testes, and epididymis were normal.  The examiner noted that the Veteran received a prior testosterone test which indicates that his levels were low.  The examiner concluded that the Veteran has multiple risk factors for erectile dysfunction, and thus diabetes could not be considered "the predominant contributor."  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was proximately due to or caused by the service-connected diabetic condition.  

In June 2016, the Board sought an addendum opinion to clarify whether diabetes was a contributor, albeit not predominant, to erectile dysfunction and whether the Veteran's diabetes mellitus aggravated the erectile dysfunction.

A July 2016 VA addendum opinion indicates that the examiner opined that it was not possible to give specific proportions of contributing factors to the actual diagnosis of erectile dysfunction but diabetes is most likely a contributing factor.  The examiner additionally indicated that the Veteran had very strong risk factors for vascular disease independent of diabetes and that at the present age of 66 at least half of the male population will have erectile dysfunction independent of those risks factors and thus it was not possible to say that diabetes permanently worsened erectile dysfunction without resorting to mere speculation.  

By an August 2016 rating decision, the Veteran was granted special monthly compensation based on loss of use of a creative organ effective July 15, 2005.  As noted above, because special monthly compensation is not considered a compensable rating under the rating schedule, the Board will consider whether the Veteran is entitled to a separate compensable rating for his erectile dysfunction.

Having carefully reviewed the evidence of record, the Board finds that a separate compensable rating for erectile dysfunction is not warranted.  Specifically, while the Board sympathizes with the Veteran's frustration, ultimately, the evidence of record does not show a penile deformity, which is needed in order to warranted a compensable rating.  Specifically, on VA examination in June 2015, the Veteran's penis, testes, and epididymis were noted to be normal.  Additionally, the Veteran himself has not alleged a deformity.  As such, because he does not have a separate disability, i.e. a deformity, outside of being unable to achieve an erection sufficient for penetration and ejaculation without medication, the Board finds that a separate compensable rating is not warranted.  

Extraschedular Consideration

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  

Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.

The Veteran's service-connected peripheral neuropathy is manifested by signs of pain and numbness.  These signs and symptoms and their resulting impairment are reasonably contemplated by the rating schedule under Diagnostic Code 9411, which sets forth impairment levels that contemplate a broad canvas of symptoms.  Indeed, the Board relies on the severity of these symptoms to determine whether the Veteran's condition is mild, moderate, or severe. 

The Veteran's service-connected erectile dysfunction is manifested by an inability to achieve an erection sufficient for penetration and ejaculation without medication.  While erectile dysfunction is not specifically contemplated by the rating schedule, as noted above, the evidence could be rated had he had additional disability, to include penile deformity.  Here, the Veteran is not entitled to a compensable rating but is in receipt of special monthly compensation based on loss of use of a creative organ.  Thus, the Board finds that his symptomatology is reasonably contemplated.  However, even if the schedular rating criteria do not adequately describe the Veteran's symptoms, it is not shown that his erectile dysfunction causes other related factors such as those provided by the regulation as "governing norms."  For example, at his June 2016 VA examination, the examiner specifically found that his male reproductive system condition did not impact his ability to work, and there is no record of any hospitalization for treatment of erectile dysfunction. 

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  In short, each of these disabilities does not represent an exceptional or unusual disability picture.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate. 

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

Here, the Veteran is already in receipt of a TDIU.  Accordingly, consideration of TDIU is unnecessary. 















						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 20 percent for right upper extremity peripheral neuropathy is denied.

Entitlement to an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

Entitlement to a disability rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

Entitlement to a separate compensable rating for erectile dysfunction is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


